Citation Nr: 1243754	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-09 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, variously claimed as reflux esophagitis and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active service from January 1978 to December 1981 and October 1983 to August 1992 with service in the Southwest Asia Theater during the Persian Gulf War.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that did not reopen the Veteran's previously denied claim.  A July 2010 Board decision reopened the Veteran's claim for service connection for a gastrointestinal disability and then remanded the reopened claim for further evidentiary development.


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has an a gastrointestinal disorder, including reflux esophagitis, gastritis, or GERD, that had its onset in or is otherwise related to her military service. 


CONCLUSION OF LAW

A gastrointestinal disorder, variously claimed as reflux esophagitis and GERD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record shows that, over the course of this appeal, the RO provided the appellant with notice as to how she can prevail on her claim for service connection, and of her, and VA's, respective duties for obtaining evidence by way of letters dated in May 2004 and August and November 2010.  The appellant was also asked to submit evidence or information in her possession to the Agency of Original Jurisdiction (AOJ).  Moreover, she was advised about the criteria governing assignment of an rating and the effective date that could be assigned, should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of her claims.  Moreover, the evidence submitted by the Veteran since the beginning of this claim, establishes that she received notice of each element required to substantiate the claim for service connection.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that the appellant's service medical records were associated with the claims file and her known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence pertinent to the claim on appeal.

VA has a duty to obtain a medical examination or opinion when examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012).  The record shows that, in conjunction with this claim, the appellant underwent VA examination in October 2010, and the examination report, with a December 2011 VA medical opinion, is contained in the claims folder.  A review of this examination report reveals that a thorough examination of the appellant was accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

In July 2010, the Board remanded the Veteran's case to the RO for further development, which included obtaining any VA treatment records from the Eastern Kansas VA Medical Center (VAMC) in Topeka, dated from August 1992 to December 1993, and scheduling her for a VA examination.  There has been substantial compliance with the remand, as the Veteran was scheduled for a VA examination of her gastrointestinal system in October 2010.  Her treatment records from the VAMC in Topeka, dated from June 1992 to August 1994, were also obtained.

During the course of this appeal, the appellant offered documents and statements in support of her claim.  In sum, VA has given the appellant every opportunity to express her opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Therefore, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran contends that she has a gastrointestinal disorder, variously claimed as reflux esophagitis or GERD that was incurred during her active military service.  In written statements in support of her claim, including in November 2005, she reports that she was diagnosed with reflux disease as early as 1993 at the Eastern Kansas VA Medical Center in Topeka.  Thus, the Veteran maintains that service connection is warranted for a gastrointestinal disorder, variously claimed as reflux esophagitis and GERD.  Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence preponderates against her claim and service connection is not warranted.

The has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2012).

Certain chronic diseases, such peptic ulcer disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the diagnosis or etiology of gastrointestinal disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, the Board may discount the credibility of any physician's statement.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2012).

Service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2002); 76 Fed. Reg. 81834 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b) (2012).

A qualifying chronic disability includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2012).

The term objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2012).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g) (2012).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Those disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least three months prior to diagnosis.  38 C.F.R. 3.317(a)(2)(i)(B)(3) (2012); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The Veteran's service records show that she served in Southwest Asia and is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  The question remains, however, as to whether the record supports a finding that her claimed gastrointestinal disorder is a manifestation of an undiagnosed illness or other qualifying chronic disability associated with her Persian Gulf War service or otherwise related to her active military service.

In order to establish service connection for the Veteran's claimed disability due to an undiagnosed illness, the illness or symptoms must not be attributable to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317 (2012).  While acknowledging the Veteran's complaints of gastrointestinal problems since active service, including serving in the Gulf War, her symptoms have been attributed to gastritis and, thus, service connection for a gastrointestinal disorder as due to an undiagnosed condition is not warranted.

The Board has also considered the Veteran's claim of entitlement to service connection for a gastrointestinal disorder under a direct theory of entitlement.

Service medical records show that, when examined for enlistment in May 1983, a gastrointestinal abnormality was not noted, and the Veteran was found qualified for active service.  A July 1987 periodic service examination report did not find any gastrointestinal abnormality.

Clinical records dated in August 1988, indicate that the Veteran complained of nausea and was diagnosed with viral syndrome.  According to a radiology report at the time, she had increased dysphagia for four years.  Results of an esophagram, barium swallow fluoroscopy with x-ray, revealed no hiatal hernia and the conclusion was a normal esophagram.  

In August 1990, the Veteran complained of cramping and was diagnosed with viral gastroenteritis.  In October 1990, she was treated for improving reflux esophagitis/gastritis.  When examined for separation in April 1992, she reported having frequent indigestion and said she was told in Saudi Arabia that she had a hiatal hernia.  On examination at that time, a gastrointestinal abnormality was not noted.

After service, treatment records from the VAMC in Topeka, dated from June 1992 to August 1994, do not show complaints or diagnoses of, or treatment for, any gastrointestinal disorder

A June 1993 VA examination report includes the Veteran's complaints of gas, bloating, full feeling, and cramps, with alternating diarrhea and constipation, and bleeding.  She denied reflux disturbances.  The examiner recorded no symptoms of reflux disturbance and no history of diagnosis of esophageal disease, apparently based upon an unspecified workup at Fort Riley in service.  The diagnosis was a history of irritable bowel syndrome. 

VA medical records, dated during 1995, show that, in January, the Veteran complained of left upper quadrant pain and results of a barium enema revealed tiny filling defects versus residual debris considered a minor abnormality.  On November 17, 1995, the Veteran, complained of abdominal pain and was assessed with "gastritis [esophogastroduodenoscopy] (EGD proven not H. pylori)".  Results of an upper gastrointestinal series (UGI) taken at the time revealed no abnormal esophagus, stomach, or visualized small bowel.  

A September 1996 VA examination report shows that the Veteran's medications included Prilosec.

A February 1997 VA outpatient record includes the Veteran's complaints of nausea and vomiting and that, in 1986, she had an UGI that showed GERD.  A March 1997 record includes a diagnosis of a history of GERD for which Prilosec was restarted.  A May 1997 report also shows that the Veteran had GERD.

Private treatment records from U.D.D., M.D., a gastroenterologist, dated from January 2001 to June 2003, indicate that, when seen in January 2001, the Veteran complained of epigastric pain, dysphagia, gas, burning, nausea, vomiting, and bloating and gave a past medical history of GERD and hiatal hernia.  When seen in March 2001, her assessment was irritable bowel syndrome (IBS) with abdominal pain that was improved.  A June 2001 record includes her complaints of melena and lower abdominal pain when she took non-steroidal anti inflammatory drugs (NSAIDs).  The impression was melena with NSAIDs and a need to rule out peptic ulcer disease.  The clinical plan included an EGD to rule out pelvic ulcer disease.  According to a June 2003 record, the Veteran had GERD with motility dysfunction.  The Veteran was advised to continue taking Prilosec and reflux precaution.

A November 4, 2004, VA record indicates that the Veteran had reflux esophagitis.  A March 2006 VA medical record shows that her past medical history included peptic ulcer disease and GERD.

In October 2010, the Veteran underwent VA examination of her esophagus and hiatal hernia.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that the Veteran's past medical history included diabetes mellitus diagnosed in 2002, GERD, and chronic pain.  Her surgical history included gall bladder in 1992.  The examiner found that review of the Veteran's medical records revealed the first clear treatment and confirmation of GERD symptoms in January 2001.  There was no evidence of GERD or reflux disease during service.  The reported onset of the Veteran's gastrointestinal disorder was in 1992, after service, and the diagnosis was established by EGD and biopsy.  

The Veteran complained of daily heartburn (pyrosis) in the left upper quadrant of her stomach, substernal.  She had reflux/regurgitation at the back of her throat at least five to six times a week, and acid or food nausea every morning.  The Veteran denied vomiting, hematemesis, and melena.  She had dysphasia, choking easily on liquids, but was able to swallow pills.  The Veteran took TUMS several times a week and was unable to eat spicy foods.  The examiner performed a clinical evaluation and reported that results of an upper gastrointestinal series with soft bowel follow through (UGI with SBFT) conducted at that the time showed no evidence of gastro-esophageal reflux and no evidence of a hiatal hernia.  The clinical impression was abnormality of the muscosal pattern of the stomach and rugal folds.  Gastritis was present.  The small bowel follow-through study was normal.  Diagnoses were no evidence of GERD/reflux esophagitis.  Medical therapy.  Less likely than not caused by or related to service and gastritis not caused by or related to the first diagnosis.   The examiner was unable to find documentation in the available medical records to support the personal history of GERD or reflux esophagitis.  

In a December 2011 addendum, a VA physician noted a review of the Veteran's medical records, the October 2010 VA examination report, and subsequent diagnostic test results.  It was noted that a February 28, 1997, consult mentioned an UGI performed in 1986 that showed GERD and a March 14, 1997, record included a diagnosis of GERD for which Prilosec was restarted.  On January 25, 2001, the Veteran complained of increased abdominal pain with nausea and vomiting despite medication, with positive regurgitation, indigestion, dysphagia, and hiatal hernia.  A June 18, 2003, private record mentioned a diagnosis of GERD with motility dysfunction for which the Veteran was advised to continue using Prilosec and reflux precaution.  Results of the November 2010 UGI performed by VA showed gastritis, but the SBFT was normal, and results of an EGD performed by VA in January 2011 were normal.

The VA examiner indicated that results of a UGI performed in November 2010 showed gastritis but the SBFT was normal, and results of an EGD performed in January 2011 showed a normal EGD with no evidence of H. Pylori.  Based on the above medical history, the VA examiner found that the Veteran was diagnosed with and treated for GERD in service but results of the November 2010 and January 2011 diagnostic tests showed "objective evidence to support a diagnosis of GERD".  The right margin of the first page of the December 2011 VA medical record is cut off, eliminating some words from the examiner's opinion.  Notably, because that the VA physician reported normal EGD results, it appears that the examiner opined that the evidence "showed [no] objective evidence to support" a diagnosis of GERD.

The VA examiner further opined that the diagnosis of gastritis mentioned in the 2010 VA examination report was less likely than not related to or caused by the Veteran's military service since the first documented objective evidence after service was during the UGI performed in November 2010.  According to the examiner, there was no current objective evidence of gastritis based on a normal EGD and negative H. Pylori test recently done on January 27, 2011.  The examiner also noted that a June 1, 2010, Uptodate Online Review revealed that Helicobacter pylori testing by Noninvasive testing for Helicobacter pylori had high sensitivity and specificity for gastritis.  An Uptodate Online Review dated on February 8, 2011, found that H. pylori was a common cause of gastric and duodenal ulcers.  An Uptodate Online Review dated on June 1, 2010, indicated that the term gastritis was used to denote inflammation associated with muscosal injury.  Gastritis was a term often used by endoscopies to describe the gastric mucosa rather than representing a particular endoscopic entity.

The Veteran contends that service connection should be granted for a gastrointestinal disorder, variously claimed as GERD or reflux esophagitis.  The Board recognizes that records show that the Veteran was a registered nurse or medic in service.  However, there is no evidence that she has the specialized medical expertise needed to render a professional opinion as to the etiology of the disability that is the subject of this appeal.  To the extent that she has provided medical opinions, the Board finds that they are outweighed by the other medical evidence of record provided by medical personnel with a greater level of training.  Black v. Brown, 10 Vet. App. 279 (1997); Goss v. Brown, 9 Vet. App. 109 (1996).

The record demonstrates that no GERD was found in service or on separation from active service.  While reflux esophagitis/gastritis was noted in October 1990, when the Veteran was examined for separation from active service, in April 1992, a gastrointestinal disorder was not noted.

Moreover, on VA examinations after the Veteran's separation from service, there was no showing that the Veteran had reflux esophagitis or GERD.  In the absence of proof of a current GERD or reflux esophagitis disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of competent evidence showing that the Veteran currently has GERD or reflux esophagitis, the Board must conclude the Veteran does not currently suffer from such a disability.  The Board finds that the preponderance of the evidence is against a finding that the Veteran currently has either GERD or reflux esophagitis.  The Board finds that most recent VA examination and addendum highly persuasive in interpreting the medical evidence and finding that diagnoses of GERD and reflux esophagitis are not warranted.

Although the most recent VA examination report, from October 2010, does not show any evidence of GERD or reflux esophagitis disorder, the Board finds that the Veteran has had GERD/reflux esophagitis pathology during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (there is a current disability for VA purposes when an appellant has a disability at the time a claim is filed or during the pendency of that claim.)  Here, the VA and non-VA medical records during the pendency of the Veteran's claim show her report of GERD/reflux esophagitis that was evidently resolved at the time of the October 2010 VA examination.

The October 2010 VA examiner expressly reported no evidence of GERD/reflux esophagitis with medical therapy, and that any disability was less likely than not caused by or related to service.  The VA examiner was unable to find documentation in the available record to support the personal history of GERD or reflux esophagitis.  That opinion is entirely consistent with that of the December 2011 VA medical opinion.

Nevertheless, even assuming, that the December 2011 VA examiner found that there was objective evidence of GERD, the October 2010 VA examiner reported that a review the Veteran's medical records, performed a clinical evaluation, and found no evidence of GERD.  In fact the October 2010 VA examiner found that the claimed disability was less likely than not caused by or related to service.  Moreover, results of the EGD performed by VA in January 2011 were normal.  Therefore, the Board finds that the preponderance of the objective evidence of record is against the claim for service connection for GERD.  No medical opinion or other medical evidence showing that the Veteran currently has GERD or reflux esophagitis has been presented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without a diagnosed GERD or reflux esophagitis disability, the Board must deny the Veteran's claim.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Veteran has also been diagnosed with gastritis, but the Board finds that the preponderance of the evidence is against a finding that it was present in service, otherwise related to service, or manifested within the first post service year.  While she was treated for reflux esophagitis/gastritis in October 1990, it was described as improved.  The gastrointestinal examination was normal on separation from service in 1992, and although gastritis was noted in November 1995, results of the UGI performed at that time were normal.  Therefore, the first post-service report of gastritis is from 2010, more than 18 years after the Veteran's separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Mense v. Derwinski, 1 Vet. App. 354 (1991).  

The December 2011 VA examiner clearly opined that the gastritis diagnosed during the October 2010 VA examination was less likely than not related to or caused by the Veteran's service.  The examiner provided a clear rationale to support that opinion.  There is no medical evidence of record to contradict the examiner's conclusion.

The Board accepts the October 2010 VA examiner's opinion, with the December 2011 medical opinion, as being the most probative medical evidence on the subject, as that evidence was based on a review of all historical records, and contains detailed rationale for the medical conclusion that the Veteran's gastritis was not incurred in or aggravated by active service.  Boggs v. West, 11 Vet. App. 334 (1998).

The Board has considered the Veteran's contention that a relationship exists between her gastrointestinal disability and her period of service, including while in the Persian Gulf.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2012).

The Board finds that, while the Veteran is competent to attest to her symptomatology related to her gastrointestinal disability.  However, she is not competent to provide an opinion that she has a gastrointestinal disorder due to service, to include her service in the Persian Gulf, as she does not have the requisite medical expertise.  To the extent that she has offered any medical opinion and has some level of medical training, the Board finds that her opinions are outweighed by the findings of medical personnel with greater levels of training, such as the VA examiners.  Black v. Brown, 10 Vet. App. 279 (1997); Goss v. Brown, 9 Vet. App. 109 (1996).

No gastrointestinal disorder was found upon examination when the Veteran was examined for separation from service.  Despite her contentions that she experienced gastrointestinal symptoms since service, and although she reported initially being diagnosed with reflux disease at the Eastern Kansas VAMC in Topeka in 1993, the available records are devoid of any reference to the Veteran's complaints and do not support her contentions of the onset of GERD or reflux esophagitis in 1993.  Significantly, while in November 1995 clinicians diagnosed the Veteran with gastritis, results of the UGI performed at the time showed no abnormality.

The Board notes that the Veteran has not been a credible historian.  Notably, results of the August 1988 esophagram were considered normal and revealed no hiatal hernia although, when examined for separation in April 1992, the Veteran said she was told she had a hiatal hernia.  After service, in February 1997, she reported that results of a UGI performed in 1986 showed that she had GERD and subsequent records show a history of GERD.  However, there is no indication that those medical providers based their premises of in-service GERD on anything other than the Veteran's statements to them.  The filtering of the Veteran's account of her military service through her physician does not transform her account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 409 (1995).  If she had GERD in 1986, it seems likely that the July 1987 service examination report would reference a gastrointestinal abnormality, but it does not.  Nor was GERD mentioned in any subsequent service treatment record.

The Veteran's contentions are outweighed by the subjective complaints documented in post-service treatment records that her gastrointestinal disorder began approximately ten years after separation from service, and no objective medical evidence that her gastritis was incurred in active service.

The negative clinical and documentary evidence post service for approximately ten years after her Gulf War service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In sum, the Board is left with complaints of a gastrointestinal disorder in service, but no diagnosed gastrointestinal disorder upon examination for separation, no evidence of treatment for a gastrointestinal disorder until approximately five years after her service and, importantly, no competent medical opinion to support the Veteran's claim that any current gastrointestinal disability is related to service.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a gastrointestinal disability, claimed as reflux esophagitis and GERD.  Therefore, that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a gastrointestinal disorder, claimed as reflux esophagitis and GERD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


